Case: 20-50795        Document: 00516234504             Page: 1    Date Filed: 03/11/2022




             United States Court of Appeals
                  for the Fifth Circuit                               United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 11, 2022
                                        No. 20-50795                    Lyle W. Cayce
                                                                             Clerk

   Michael Harris,

                                                                  Plaintiff—Appellant,

                                            versus

   City of Schertz,

                                                                  Defendant—Appellee.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 5:18-CV-1023


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         A former city employee brought suit against the city, alleging that he
   had been unlawfully terminated from his job because of his age. The district
   court granted summary judgment to the city. We AFFIRM.
             FACTUAL AND PROCEDURAL BACKGROUND
         The plaintiff Michael Harris worked for the City of Schertz, Texas for
   28 years. From February 1, 2014 to June 2, 2017, Harris served as the City


         
             Judge Haynes concurs in the result only.
Case: 20-50795      Document: 00516234504          Page: 2   Date Filed: 03/11/2022




                                    No. 20-50795


   Marshal. As part of his duties, he supervised the City’s Animal Services
   department. In December 2016, Shanna O’Brien, the manager of Animal
   Services, contacted Harris and complained about the behavior of another
   employee, David Taylor. Harris decided he would speak with Taylor to
   attempt to resolve the issue and advised O’Brien to collect statements from
   other employees complaining about Taylor. She did so. Taylor separately
   submitted a list of concerns to Harris. Harris relayed the information to the
   city’s Human Resources (“HR”) Director, Jessica Kurz, who consulted with
   the Executive Director of Operations, Dudley Wait.
          After a conversation with the city attorney and city manager, Kurz and
   Wait decided to investigate Animal Services and told its employees that the
   investigation concerned “highly inappropriate comments being made” in the
   workplace. In January of 2017, the pair met with Animal Services employees,
   asked them to fill out a questionnaire, and told them to contact HR if any
   action was taken against them for reporting misconduct.
          While no employees filed a formal complaint against Harris, some told
   investigators that he was present, even participatory, when sexually and
   racially inappropriate language was used in the workplace. Only O’Brien
   specifically complained about Harris, doing so informally. She alleged he told
   her not to go to HR with reports of misconduct. Another employee told an
   investigator that Harris admitted to her that he was watching O’Brien one
   day to see if she was walking to HR. At the time of the investigation, the city
   had cited O’Brien for several disciplinary problems but never had cited
   Harris.
          In the spring of 2017, Kurz and Wait suspended and eventually
   dismissed Taylor. They also reprimanded another employee. In March, the
   two issued notices of complaint to O’Brien and Harris and planned to demote
   them both.    The basis for the complaints was the inappropriate work




                                         2
Case: 20-50795      Document: 00516234504          Page: 3    Date Filed: 03/11/2022




                                    No. 20-50795


   environment that both O’Brien and Harris were alleged to have fostered.
   Kurz and Wait met with O’Brien to discuss the demotion. O’Brien said she
   was resigning from Animal Services, then did so on May 18, 2017.
          Harris was issued a second notice of complaint on May 26, 2017, this
   time for allegedly placing a concealed camera at the Animal Control
   Department. Consequently, the City fired him on June 2, 2017. Harris
   appealed to the city manager, who upheld the termination.
          Harris filed a charge of discrimination on the basis of his sex and age
   with the Equal Employment Opportunity Commission on October 12, 2017.
   He was issued a right-to-sue letter on July 17, 2018, and then brought suit on
   October 1, 2018. Harris alleged unlawful discrimination on account of his (1)
   sex in violation of Title VII and (2) age in violation of the Age Discrimination
   in Employment Act (“ADEA”).            The district court granted summary
   judgment to the City on both claims. Harris timely appealed.
                                 DISCUSSION
          As we just summarized, Harris’s complaint alleged discrimination on
   the basis of both sex and age. On appeal, Harris’s only challenge is to the
   summary judgment rejection of his age-based discrimination claim. That is a
   complete reversal from his approach in the district court. Harris’s briefing
   opposing summary judgment made arguments solely about discrimination on
   the basis of sex. Indeed, after a lengthy factual summary, Harris only legal
   argument was captioned “Plaintiff’s Claim of Sex Discrimination.”
          Despite the limitation of Harris’s argument in district court, that
   court expressly analyzed both claims. As to sex discrimination, the district
   court found that Harris did not provide evidence “that a similarly situated
   employee outside his protected class was treated more favorably.” The court
   then addressed age discrimination despite the City’s argument that the claim
   had been abandoned by Harris’s failure to brief it. The district court found




                                          3
Case: 20-50795       Document: 00516234504           Page: 4    Date Filed: 03/11/2022




                                      No. 20-50795


   that Harris had failed to prove that his age was the “but for” cause of his
   termination.
            On appeal, the City argues that Harris’s failure to respond in district
   court to its summary judgment motion’s argument about age discrimination
   means that the claim was abandoned. It has authority on its side. See, e.g.,
   Vela v. City of Houston, 276 F.3d 659, 679 (5th Cir. 2001). Further, Harris is
   incorrect that the City must make a cross-appeal to make this argument. A
   cross-appeal is needed when an appellee wishes to overturn part of a
   judgment, not when it offers an alternative reason to affirm that judgment.
   Domain Protection, L.L.C. v. Sea Wasp, L.L.C., 23 F.4th 529, 539 (5th Cir.
   2022).
            As to the effect now on appeal of the briefing default in district court,
   we conclude that the decision by that court to consider the claim of age
   discrimination despite an absence of briefing is consistent with our occasional
   practice of considering a poorly briefed issue: “the issues-not-briefed-are-
   waived rule is a prudential construct that requires the exercise of discretion.”
   United States v. Miranda, 248 F.3d 434, 443 (5th Cir. 2001). The district
   court’s consideration of age discrimination and the adequate appellate
   briefing on that issue lead us to review the merits of the claim.
            We review a district court’s grant of summary judgment de novo.
   Midwestern Cattle Mktg., L.L.C. v. Legend Bank, N.A., 999 F.3d 970, 971 (5th
   Cir. 2021). Summary judgment should be granted “if the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
            The ADEA makes it “unlawful for an employer . . . to fail or refuse to
   hire or to discharge any individual or otherwise discriminate against any
   individual with respect to his compensation, terms, conditions, or privileges
   of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1).




                                            4
Case: 20-50795      Document: 00516234504          Page: 5   Date Filed: 03/11/2022




                                    No. 20-50795


   To prevail, “a plaintiff must prove that age was the ‘but-for’ cause of the
   employer’s adverse decision.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,
   176 (2009).
          Claims brought under the ADEA often involve circumstantial
   evidence and are evaluated using McDonnell Douglas burden-shifting.
   Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015) (citing
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). First, a plaintiff
   must establish a prima facie case by demonstrating that “(1) he was
   discharged; (2) he was qualified for the position; (3) he was within the
   protected class at the time of discharge; and (4) he was either i) replaced by
   someone outside the protected class, ii) replaced by someone younger, or iii)
   otherwise discharged because of his age.” Rachid v. Jack in the Box, Inc., 376
   F.3d 305, 309 (5th Cir. 2004) (quoting Palasota v. Haggar Clothing Co., 342
   F.3d 569, 576 (5th Cir.2003)). Once a plaintiff has made this showing, the
   defendant has the burden of production to show a “legitimate,
   nondiscriminatory reason” for the discharge. Id. at 312. If a defendant
   produces such a reason, there no longer is a presumption of discrimination;
   instead, the plaintiff has the burden to demonstrate that the proffered reason
   was pretextual or that, even if true, it combined with an improper motive. Id.
          A plaintiff’s prima facie case, combined with evidence that the
   “defendant’s explanation is unworthy of credence,” can “permit the trier of
   fact to conclude that the employer unlawfully discriminated.” Reeves v.
   Sanderson Plumbing Prod., Inc., 530 U.S. 133, 147–48 (2000).
          The district court concluded that Harris established his prima facie
   case for age discrimination, relying on certain comments made by Wait in his
   deposition. Wait testified that Harris “had not been adequately prepared or
   mentored”; he also had not been “taught to be a leader” nor “to dive into
   difficult problems.” Harris also had been left to advance “on his own,” and




                                         5
Case: 20-50795      Document: 00516234504           Page: 6    Date Filed: 03/11/2022




                                     No. 20-50795


   that many of his promotions working for the City were the result of “being in
   the right place at the right time.” Wait further testified that when Harris was
   with the police department, the department’s chief stated that Harris
   “struggled to engage and to learn more, and to want to do more, and to want
   to engage in different levels, engage in confrontation with employees, handle
   problems as opposed to try to push things off.” With the growing size of the
   City, Wait testified that “a higher level of sophistication and a higher level of
   leadership” was needed to “lead departments” and that Harris “had
   inherited . . . more than what his scope was able to handle.”
          The district court then considered the reason offered by the City for
   termination. Wait stated that the City initially intended to demote Harris for
   the incidents at Animal Control, but the discovery of Harris’s hidden camera,
   coupled with bad publicity from the event, caused the City to terminate his
   employment.      The district court found that the City’s evidence was
   “unworthy of credence” because it was unclear whether Harris had ordered
   the camera to be hidden and because there were hidden cameras at other city
   sites. Still, the district court found that Harris failed to show the “critical
   but-for causation” between his age and his termination necessary to survive
   summary judgment.
          After our review of the evidence, we are not certain the district court
   should have rejected the City’s offered reason. We do, though, agree with
   the district court that no genuine dispute of material fact existed: Harris had
   not been fired because of his age. Wait stated that Harris was largely
   unqualified for the burgeoning responsibilities of his position, which Harris
   argues would allow a fact finder to infer that meant Wait thought Harris was
   old and slow. Such an inference would be pure speculation. Turmoil at
   Animal Services was undisputed, supporting that Harris was not adequately
   managing his duties. When comments by a decision-maker have been found
   sufficiently suggestive of age bias, they have been much more age-specific



                                           6
Case: 20-50795      Document: 00516234504          Page: 7    Date Filed: 03/11/2022




                                    No. 20-50795


   than Wait’s reference to responsibilities being too great. See, e.g., Goudeau,
   793 F.3d at 476 (referring to the plaintiff as an “old fart[]” and as someone
   wearing “old man clothes”); Brown v. CSC Logic, Inc., 82 F.3d 651, 656 (5th
   Cir. 1996) (referring to plaintiff as an “old goat”), abrogated on other grounds
   by Reeves, 530 U.S. at 151. A reasonable factfinder would not be justified on
   this record to infer that Harris was terminated because of his age.
          AFFIRMED.




                                          7